10-4039-ag
         Chen v. Holder
                                                                                         BIA
                                                                                 A077 997 454
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 30th day of November, two thousand eleven.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                REENA RAGGI,
 9                RICHARD C. WESLEY,
10                    Circuit Judges.
11       _________________________________________
12
13       YAN YUE CHEN, A.K.A. WAI SHAN CHAN,
14                Petitioner,
15
16                        v.                                       10-4039-ag
17                                                                 NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:                Lee Ratner, of-counsel of Michael
24                                      Brown, Law Offices of Michael Brown,
25                                      New York, New York.
26
27       FOR RESPONDENT:                Tony West, Assistant Attorney
28                                      General; Cindy S. Ferrier, Senior
29                                      Litigation Counsel; Michele Y. F.
30                                      Sarko, Attorney, Office of
31                                      Immigration Litigation, United
32                                      States Department of Justice,
33                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Petitioner Yan Yue Chen, a native and citizen of the

 6   People’s Republic of China, seeks review of the September

 7   27, 2010, decision of the BIA denying her motion to reopen.

 8   In re Yan Yue Chen, No. A077 997 454 (B.I.A. Sept. 27,

 9   2010).   We assume the parties’ familiarity with the

10   underlying facts and procedural history of the case.

11       The BIA’s denial of Chen’s motion to reopen as untimely

12   was not an abuse of discretion.   See Kaur v. BIA, 413 F.3d
13   232, 233 (2d Cir. 2005).   A motion to reopen generally must

14   be filed no later than 90 days after the date on which the

15   final administrative decision was rendered in the

16   proceedings sought to be reopened.   8 U.S.C.

17   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).    There is no

18   dispute that Chen’s 2010 motion was untimely, as the final

19   administrative decision was issued in 2005.     The time

20   limitation does not apply to a motion to reopen if it is

21   “based on changed circumstances arising in the country of

22   nationality or in the country to which deportation has been


                                   2
 1   ordered, if such evidence is material and was not available

 2   and could not have been discovered or presented at the

 3   previous hearing.”   8 C.F.R. § 1003.2(c)(3)(ii); see

 4   8 U.S.C. § 1229a(c)(7)(C)(ii).       However, the BIA did not

 5   abuse its discretion in finding that Chen failed to

 6   establish changed circumstances in China.

 7       Chen contends that her Falun Gong activities in the

 8   United States constitute changed circumstances.          As the BIA

 9   noted, Chen’s Falun Gong activities, which she commenced in

10   the United States in 2009, reflect a self-induced change in

11   personal circumstances, and therefore do not exempt her

12   motion from the time limitation.       See Wei Guang Wang v. BIA,

13   437 F.3d 270, 273-74 (2d Cir. 2006).       Chen also argues that

14   she demonstrated changed country conditions by submitting

15   evidence showing that conditions in China had deteriorated

16   for Falun Gong practitioners.       However, the BIA’s

17   determination that the evidence failed to demonstrate

18   changed country conditions since Chen’s 2004 hearing is

19   supported by substantial evidence.       See Jian Hui Shao v.

20   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008); Matter of S-Y-G-,

21   24 I. & N. Dec. 247, 253 (BIA 2007).       The only background

22   materials Chen submitted relating to conditions in China for


                                     3
 1   Falun Gong practitioners was a 2007 United States Department

 2   of State Profile of Asylum Claims and Country Conditions for

 3   China, which indicated that “[t]he government has continued

 4   to wage a severe campaign against Falun Gong,” and not that

 5   conditions had changed.

 6       Finally, Chen argues that she demonstrated changed

 7   country conditions based on her submission of an affidavit

 8   from her father and an unauthenticated village committee

 9   notice, both of which indicated that Chinese government

10   officials had learned of her practice of Falun Gong and that

11   she would be subject to “severe punishment” for practicing

12   Falun Gong in the United States upon her return to China.

13   The BIA’s determination that this evidence was of little

14   probative value is entitled to deference, particularly in

15   light of the agency’s prior finding that Chen was not

16   credible.   See Qin Wen Zheng v. Gonzales, 500 F.3d 143, 148-

17   49 (2d Cir. 2007) (holding that the BIA did not abuse its

18   discretion in discrediting a purported village notice where

19   the document was not authenticated and the alien had been

20   found not credible by the IJ); see also Xiao Ji Chen v. U.S.

21   Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (holding

22   that the weight afforded to an applicant’s evidence in

23   immigration proceedings “lies largely within the discretion”

24   of the agency (internal quotation marks omitted)).

                                   4
 1       Because the evidence Chen submitted was insufficient to

 2   establish a change in country conditions, the BIA did not

 3   abuse its discretion in concluding that she failed to meet

 4   an exception to the filing deadline, and, accordingly, in

 5   denying her motion to reopen.       See 8 U.S.C.

 6   § 1229a(c)(7)(C)(i), (ii); 8 C.F.R. § 1003.2(c)(2), (3).

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   As we have completed our review, any stay of

 9   removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot. Any pending request for

12   oral argument in this petition is DENIED in accordance with

13   Federal Rule of Appellate Procedure 34(a)(2), and Second

14   Circuit Local Rule 34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk
17




                                     5